Citation Nr: 1429852	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-43 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for lumbar spondylosis.

2.  Entitlement to a disability rating in excess of 20 percent for right lower extremity radiculopathy.

3.  Entitlement to a disability rating in excess of 20 percent for residuals of a pudendal nerve injury.

4.  Entitlement to a disability rating in excess of 20 percent for degenerative changes of the acromioclavicular joint of the right shoulder.

5.  Entitlement to a disability rating in excess of 10 percent for right knee patellofemoral syndrome.

6.  Entitlement to an effective date earlier than February 26, 2009, for the grant of a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to October 2005.  

This appeal to the Board of Veterans' Appeals (Board) is from October 2007 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

On his November 2009 VA Form 9, filed to perfect his appeal as to the increased rating claims, the Veteran indicated his desire to be scheduled for hearing before a Veterans Law Judge.  Thereafter, on his November 2012 VA Form 9, which perfected his appeal for an earlier effective date for the award of a TDIU, the Veteran again requested a hearing.  

In September 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (AVLJ) and a copy of the transcript has been associated with the claims file.  However, this September 2013 hearing only addressed the issue of entitlement to an effective date earlier than February 26, 2009 for the award of a TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, on his November 2009 VA Form 9, the Veteran requested he be scheduled for a video-conference hearing for his increased rating claims.  He similarly requested a hearing in November 2012 concerning the issue of entitlement to an earlier effective date for the award of TDIU.  While the Veteran was scheduled for a hearing in September 2013, only testimony concerning the effective date claim was provided.  Consequently, he is entitled to a hearing on his increased rating claims before deciding this appeal.  38 C.F.R. § 20.700(a)(2013).  The Veteran reconfirmed his request for a hearing as to his increased rating claims in a May 2014 response to VA's letter.  Therefore, a remand is necessary in order to afford the Veteran his requested hearing.

Finally, the Board finds that the Veteran's claim for an effective earlier than February 26, 2009 for the grant of a TDIU is inextricably intertwined with the claims for higher ratings for his low back, right lower extremity, pudendal nerve injury, right knee, and right shoulder, because adjudication of these claims may affect the merits and outcome of the claim for an earlier effective date for TDIU, particularly with respect to any occupational impairment that may result from these disabilities.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a video-conference hearing before a Veterans Law Judge concerning his increased rating claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



